Case: 17-13208   Date Filed: 06/28/2018     Page: 1 of 3


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-13208
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:17-cv-00516-TCB



BRENDA J. BURCH,

                                                Plaintiff-Appellant,

versus

ATLANTA CITY COURT,
FULTON COUNTY,

                                                Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (June 28, 2018)

Before MARTIN, JILL PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 17-13208        Date Filed: 06/28/2018       Page: 2 of 3


       Brenda J. Burch appeals the district court’s dismissal of her pro se complaint

seeking damages under 42 U.S.C. § 1983. As required by 28 U.S.C.

§ 1915(e)(2)(B), the district court reviewed her complaint to determine whether it

alleged facts sufficient to state a claim. Concluding it did not, the district court

gave Burch an opportunity to amend her complaint to correct its deficiencies.

Burch supplemented her complaint, but the district court determined the complaint

still failed to state a plausible federal claim. In addition, the district court

determined Burch sought damages against defendants who were immune from

such claims under the Eleventh Amendment. It therefore dismissed Burch’s

complaint, and Burch timely appealed. After careful review, 1 we affirm. 2


       1
         We review a district court’s sua sponte dismissal for failure to state a claim under 28
U.S.C. § 1915(e)(2)(B)(ii) de novo, viewing all allegations in the complaint as true. Hughes v.
Lott, 350 F.3d 1157, 1159–60 (11th Cir. 2003). Pro se pleadings are construed liberally, and we
hold them “to a less stringent standard than pleadings drafted by attorneys.” Id. at 1160
(quotation omitted). Issues of immunity under the Eleventh Amendment are also reviewed de
novo. United States v. Ala. Dep’t of Mental Health & Mental Retardation, 673 F.3d 1320, 1324
(11th Cir. 2012).
       2
          We affirm on the basis that Burch failed to state a plausible federal claim. Because this
action was dismissed by the district court sua sponte, Defendants have not appeared in the case.
Thus, neither Atlanta City Court nor Fulton County has asserted a sovereign-immunity defense
to Burch’s claims. We are therefore free to resolve the merits of Burch’s claims before
addressing whether her claims would otherwise be barred by the Eleventh Amendment. See
McLendon v. Ga. Dep’t of Comty. Health, 261 F.3d 1252, 1257–59 (11th Cir. 2001) (holding that
the merits of a plaintiff’s claims may sometimes be reached before addressing the issue of
immunity under the Eleventh Amendment); see also U.S. ex rel. Burlbaw. v. Orenduff, 548 F.3d
931, 942 (10th Cir. 2008) (“This is not a case in which the State defendant (or those purportedly
covered by the State’s immunity) has directly asserted Eleventh Amendment immunity. If a
State defendant had asserted it, addressing the threshold jurisdictional matter would be
obligatory. Without such an assertion, we are not obligated to resolve the Eleventh Amendment
issue.” (footnote omitted)). This approach is particularly appropriate here, where the merits are
straightforward and there is no adversarial process to assist the Court in determining the more
                                                2
                Case: 17-13208       Date Filed: 06/28/2018       Page: 3 of 3


       Burch failed to state a claim because she did not allege facts sufficient to

demonstrate her injuries were caused by a custom or policy that was deliberately

indifferent to her civil rights. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

690–91 (1978); McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004).

Although Burch alleged facts suggesting Defendants failed to properly maintain

their records of her traffic violations and court appearances, which led to her

erroneous arrest, she merely speculates as to the reason why those records were not

updated properly—unlawful discrimination. See Bell Atl. Corp. v. Twombly, 550
U.S. 544, 555–56 (2007) (“Factual allegations must be enough to raise a right to

relief above the speculative level.”).

       At a minimum, Burch needed to plead facts demonstrating Defendants’

failure to update their records went beyond mere negligence. See Cannon v.

Macon Cty., 1 F.3d 1558, 1563 (11th Cir. 1993) (“[N]egligent conduct does not

give rise to § 1983 liability for resulting unintended loss of or injury to life, liberty,

or property.”). Even construed liberally, Burch failed to allege such facts. We

therefore conclude the district court did not err by dismissing her complaint.

       AFFIRMED.


complicated issue of whether a Georgia municipal court is an “arm of the State” for purposes of
the Eleventh Amendment. See Tennessee v. Lane, 541 U.S. 509, 527 n.16 (2004) (citing
favorably cases where federal appellate courts concluded municipal courts in certain states are
entitled to Eleventh Amendment immunity); Tuveson v. Fla. Governor’s Council on Indian
Affairs, Inc., 734 F.2d 730, 732 (11th Cir. 1984) (providing four-factor test for determining
whether a particular entity is entitled to immunity under the Eleventh Amendment).
                                               3